Citation Nr: 1026576	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  06-39 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent 
for the service-connected degenerative joint disease of the 
lumbar spine.   

2.  Entitlement to a disability evaluation in excess of 10 
percent for the service-connected postoperative internal 
derangement of the knee with mild degenerative joint disease.  

3.  Entitlement to a compensable rating for service-connected 
bilateral hearing loss.  

4.  Entitlement to service connection for claimed cervical spine 
disability.    

5.  Entitlement to service connection for claimed loss of skull 
fragment and severe headaches.   

6.  Entitlement to service connection for Type II diabetes 
mellitus including as due to herbicide exposure.   




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from April 1970 to April 1990.  
This included service in the Republic of Vietnam from September 
1970 to September 1971.   

This case initially came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the RO.  

In March 2010, the Veteran testified at a hearing held before the 
undersigned Veterans Law Judge at the RO.  

The issues of an increased rating for the service-connected 
degenerative joint disease of the lumbar spine, postoperative 
internal derangement of the knee with mild degenerative joint 
disease and bilateral hearing loss and service connection for 
cervical spine disorder, loss of skull fragment and headaches are 
addressed in the REMAND portion of this document and are being 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam Era from September 1970 to September 1971 and is presumed 
to have been exposed to a herbicide agent in connection with his 
duties during active service.

2.  The Veteran currently is not shown have diabetes mellitus 
type II.  


CONCLUSION OF LAW

The Veteran does not have a disability manifested by diabetes 
mellitus type II due to disease or injury that was incurred in or 
aggravated by the active service, nor may any be presumed to have 
been incurred therein; nor is any due to presumed Agent Orange 
exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided a VCAA notice letter to the Veteran in January 
2005, prior to the initial adjudication of the claim.  

The letter notified the Veteran of what information and evidence 
must be submitted to substantiate a claim for service connection, 
as well as what information and evidence must be provided by the 
Veteran and what information and evidence would be obtained by 
VA.  

The Veteran was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claims to the RO.  The content 
of the letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Veteran was provided with notice of the type of evidence 
necessary to establish a disability rating and effective dates in 
April 2010.  His claim was not readjudicated after this notice.  
Despite the defective Dingess notice and lack of readjudication, 
the Board points out that the claimant was given notice of what 
type of information and evidence he needed to substantiate his 
claim for service connection as this is the premise of the claim.  
It is therefore inherent in the claim that the Veteran had actual 
knowledge of the evidence or information needed to substantiate 
the claim.  In addition, any questions as to the appropriate 
rating or effective date to be assigned are moot as the claim has 
been denied.  Thus, there is no prejudice to the Veteran in the 
Board's considering this case on its merits.  

The Board finds that it would not be beneficial to remand for a 
new notice letter.  Indeed, it appears further development would 
serve no useful purpose and would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The record establishes that the Veteran has been afforded a 
meaningful opportunity to participate in the adjudication of his 
claim.  Thus, there is no prejudice to the Veteran in the Board's 
considering this case on its merits.  Therefore, the Board finds 
the duty to notify provisions of VCAA have been fulfilled, and 
any defective notice is nonprejudicial to the Veteran and is 
harmless.    

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claim, and the duty to assist 
requirements have been satisfied.  All pertinent service 
treatment records and personnel records were obtained.  

VA treatment records from the VA medical facility dated from 
August 2002 to September 2008 were obtained and associated with 
the claims folder.  In February 2005 and September 2006, the 
Veteran stated that he had no additional evidence or treatment to 
submit.  There is no identified relevant evidence that has not 
been obtained for review.  

The Veteran underwent VA examinations in 2005 and December 2008 
to obtain medical evidence as to the nature and etiology of the 
claimed diabetes mellitus type II.  The examiners indicated that 
they had reviewed the claims folder and VA records in conjunction 
with the examination.   

No further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  


Pertinent Law and Regulations

In order to establish service connection, the facts, as shown by 
evidence, must demonstrate that a disease or injury resulting in 
current disability was incurred during service or, if pre-
existing active service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131.  

Service connection may also be granted for a disability initially 
diagnosed after service when all of the evidence shows it to have 
been incurred in service.  38 C.F.R. § 3.303(d) (2009).  

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995). 

In addition, if a veteran served continuously for ninety (90) or 
more days during a period of war or after December 31, 1946, and 
if diabetes mellitus became manifest to a degree of 10 percent or 
more within one year from the date of the veteran's termination 
of such service, that condition would be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  Such a presumption would 
be rebuttable, however, by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Presumptive service connection on the basis of herbicide exposure 
is provided for specified diseases manifested to a degree of 10 
percent within a specified period in a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  38 U.S.C.A. § 1116(a).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Type II diabetes mellitus, 
Hodgkin's disease, multiple myeloma, non- Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy (defined as transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years of 
the date of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 
3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 61 Fed. Reg. 41442, 41448 (1996).

Notwithstanding the provisions of §§ 3.307, 3.309, the Veteran's 
Dioxin and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984) does not preclude an appellant from establishing 
service connection with proof of actual direct causation.  Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  
The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  See also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996). 


Analysis

The Veteran contends that he has diabetes mellitus type II due to 
herbicide exposure in service while serving in the Republic of 
Vietnam during the Vietnam Era from September 1970 to September 
1971.  Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent Orange) 
for all veterans who served in Vietnam during the Vietnam Era 
(the period beginning on January 9, 1962, and ending on May 7, 
1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent (to include Agent 
Orange) during active military, naval, or air service, Type 2 
diabetes (also known as Type 2 diabetes mellitus or adult-onset 
diabetes) shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even if there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(e).

Considering the pertinent evidence in light of the above, the 
Board finds that the more probative establishes that the Veteran 
does not have diabetes mellitus type II.  

The service treatment records are negative for any complaints, 
treatment, or diagnosis of diabetes mellitus type 2.  

A review of the record shows that the treatment records in 2004 
first recorded a diagnosis of diabetes mellitus type II.  See VA 
treatment records dated in February 2004, April 2004, November 
2005, and September 2008.  

However, the more probative and persuasive evidence of record 
establishes that the Veteran does not currently have diabetes 
mellitus type II.  

The Veteran was afforded two VA examinations to determine if the 
Veteran had a diagnosis of diabetes mellitus Type II.  

During a December 2008 VA examination, the Veteran reported 
having had borderline diabetes mellitus type II for a year and a 
half.  He was told to make diet, exercise, and lifestyle 
modifications, but was not prescribed any diabetes medication.  
He did not have ketoacidosis or hypoglycemic reaction.  A 
metabolic panel done on December 18, 2008 revealed a glucose of 
130 mg/dl that was noted to be high.  

The VA examiner indicated that he had reviewed remote data from 
the VA medical center and the records in the claims file.  The 
examiner stated that the basic metabolic panels revealed normal 
fasting blood glucose levels.  The examiner repeated the basic 
metabolic panel and the normal serum glucose level was 111 mg/dl.  

The examiner concluded that, until today (the date of the 
examination), there was no pathology to render a diagnosis of 
diabetes mellitus type II and the two consecutive separate 
fasting glucose tests did not meet the criteria for a diagnosis 
of diabetes mellitus.   

An earlier March 2005 VA examination report indicated that the 
Veteran did not have a diagnosis of diabetes mellitus type II.  
The examiner indicates that the routine labs showed elevated 
blood sugar but no symptoms of diabetes mellitus at that time.  
The examiner noted that the Veteran did not get the requested 
glucose tolerance test at the examination.  . 

The VA treatment records show the following metabolic panel 
results: in September 2008 the glucose was 106 mg/dl (reference 
range is 70 to 110); in December 2007, the glucose was 99 mg/dl; 
in November 2005, the glucose was 107 mg/dl; in January 2005, the 
glucose was 107 mg/dl; in September 2004, the glucose was 101 
mg/dl; in April 2004, the glucose was 116 mg/dl; in February 
2004, the glucose was 109, 100, and 137 mg/dl, in January 2003, 
the glucose was 110 mg/dl; and in August 2002, the glucose was 97 
mg/dl.  The April 2004 VA treatment record indicates that the 
labs showed hyperglycemia.  

The Board has the duty to assess the credibility and weight to be 
given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. 
Cir. 1997), and cases cited therein.  In evaluating the probative 
value of medical statements, the Board looks at factors such as 
the health care provider's knowledge and skill in analyzing the 
medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Hernandez- Toyens v. 
West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).

The Board finds that the December 2008 VA examiner's opinion to 
be the most competent, persuasive medical opinion on the question 
of whether the Veteran currently has diabetes mellitus.  The 
opinion is based upon review of the Veteran's medical records and 
examination.  The medical evidence of record, specifically the 
metabolic panels, support this opinion.  

The VA treatment records noted a diagnosis of diabetes mellitus 
type II.  However, the Board finds this medical evidence to have 
limited probative value as the basis for the statement is not 
clear.  The physician did not address diagnosis especially in 
light of the normal glucose test results.  

The Board finds that, for now, the December 2008 statement 
represents the controlling medical opinion based on consideration 
of all pertinent evidence of record.  For this reason, the Board 
finds that there is no current diagnosis of diabetes mellitus 
type II.  

The Court has held that Congress specifically limited entitlement 
to service connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present disability, 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Without competent evidence of a diagnosed 
disability, service connection for the disorder cannot be 
awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004) (holding that service connection requires a 
showing of current disability); see also Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding that a grant of service connection 
requires that there be a showing of disability at the time of the 
claim, as opposed to sometime in the distant past).

Since the more probative evidence establishes no current 
diagnosis of diabetes mellitus type II, the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application.  Gilbert, 1 Vet. App. 49.  
Accordingly, on this record, the claim of service connection must 
be denied. 



ORDER

Service connection for claimed diabetes mellitus type II is 
denied.  



REMAND

Regarding the claims for service connection for a cervical spine 
disability, skull injury and headaches, the Veteran reports 
sustaining head and neck injuries in a motor vehicle accident in 
service.  

The service treatment records show admission to an emergency room 
in March 1983 for treatment for injuries including a scalp 
laceration due to a motor vehicle accident.  

The Veteran contends that he was hospitalized for these injuries 
for two weeks at the Ireland Army hospital at Fort Knox.  Of 
record are copies of the records for the emergency room visit and 
follow-up care.  There are no hospital records from the Ireland 
Army Hospital associated with the file.  It is not clear from the 
record whether the RO requested copies of the clinical-inpatient 
treatment records.  See the records requests to the National 
Personnel Records Center (NPRC) dated in July 1990, March 1991, 
and April 2002.  

The Board finds that the RO should conduct a search for and 
associate with the claims folder copies of the Veteran's 
inpatient treatment/clinical records form the Ireland Army 
Hospital at Fort Knox dated in March 1983.  VA has a duty to seek 
these records. 38 U.S.C.A. § 5103A(c).

VCAA specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).

The February 1990 separation examination report also noted that 
the Veteran had had frequent severe headaches and a head injury 
in service.  

At the recent hearing in March 2010, the Veteran testified to 
having had pain in the neck for a few years after the accident 
and headaches since the accident.  

The Veteran is competent to report observable symptoms and a 
continuity of symptomatology.  Duenas v. Principi, 18 Vet. App. 
512 (2004); Charles v. Principi, 16 Vet. App. 370 (2002).  This 
is sufficient evidence to warrant an examination.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Thus, the Board finds that an examination is needed to ascertain 
the nature and likely etiology of the claimed neck, skull and 
headache disorders.

Regarding the claims for increased ratings for the service-
connected hearing loss, degenerative joint disease of the lumbar 
spine and a left knee disability to include degenerative joint 
disease and instability, there is competent evidence that these 
may have worsened since the most recent VA examinations in 
December 2008.  

At the hearing, the Veteran testified that his hearing was 
gradually getting worse.  He also reported having incapacitating 
episodes of back pain preventing him from getting out of bed a 
couple times a week.  He sometimes had sciatica.  These symptoms 
were not reported a the December 2008 VA examination.  

Regarding the left knee disability, the Veteran expressed his 
belief that the disability had worsened in that he had swelling 
and pain.  He stated that he had incapacitating episodes due to 
the left knee disability where he was unable to walk for an hour 
or so.   

In this regard, a layperson is competent to report observable 
symptoms such as decreased or difficulty hearing or increased 
pain and loss of motion in the lumbar spine or knee.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Because of the evidence of worsening since the last examination, 
a new examination is needed to determine the severity of the 
bilateral hearing loss, lumbar spine disability, and left knee 
disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

At his recent hearing, the Veteran reported that he was received 
treatment for his disabilities at VA.  The RO should obtain the 
Veteran's treatment records from the VA healthcare system from 
September 2008 to present.  38 U.S.C.A. § 5103A(b)(1) (West 
2002).

Accordingly, these remaining matters are REMANDED to the RO for 
the following action:

1.  The RO should take all indicated action 
to contact the National Personnel Records 
Center or other appropriate service 
department in order to request copies of 
any outstanding inpatient/clinical records 
for a his reported period of 
hospitalization at the Ireland Army 
Hospital at Fort Knox in March 1983.  

2.  Then, the RO should schedule the 
Veteran for a VA examination to determine 
the nature and likely etiology of claimed 
skull, neck and headache conditions.  The 
claims folder must be made available to the 
examiner for review in connection with the 
examination.

The examiner should report all current 
diagnoses pertinent to the head, skull and 
neck and then render a medical opinion that 
addresses whether it is at least as likely 
as not (50 percent probability or more) 
that any current neck, head or skull 
disability or headaches disability is due 
to the reported motor vehicle accident in 
March 1983 during service.  The examiner 
should provide a rationale for all 
conclusions.


3.  The RO also should schedule the Veteran 
for a VA audiometric examination to 
determine the current severity of the 
service-connected bilateral hearing loss in 
terms of the rating criteria.  

The claims folder must be made available to 
the examiner for review in connection with 
the examination.

The examination must include a controlled 
speech discrimination test (Maryland CNC) 
and a pure tone audiometry test.  For each 
ear, pure tone audiometric thresholds, in 
decibels, should be recorded for each of 
the frequencies of 1,000, 2,000, 3,000 and 
4,000 hertz, as well as controlled speech 
discrimination testing (Maryland CNC) 
(reported in percentages of 
discrimination).

4.  Finally, the RO should schedule the 
Veteran for a VA examination to determine 
the current severity of the service-
connected left knee disability and lumbar 
spine disability.  The Veteran's VA claims 
folder must be made available to the 
examiner for review in connection with the 
examination.

The examiner should report the range of 
motion in the left knee in degrees.  The 
examiner should determine whether the knee 
disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.  These determinations 
should be expressed in terms of the degree 
of additional range-of-motion loss due to 
any weakened movement, excess fatigability, 
or incoordination.  

The examiner should report whether there is 
lateral subluxation or lateral instability 
of the left knee, and if present, express 
an opinion as to the severity of such 
subluxation or lateral instability (slight, 
moderate, or severe).  An X-ray examination 
of the knees should be performed.  

The examiner should report whether the 
functional impairment due to the left knee 
disability is severe, moderate, or slight.

The examiner should specify the range of 
motion in degrees of the thoracolumbar 
spine including forward flexion, extension, 
left and right lateral flexion, and left 
and right rotation.  The examiner should 
indicate whether the Veteran's lumbar spine 
disability has required any periods of 
doctor prescribed bed rest.  The examiner 
should also indicate if the lumbar spine 
results in partial or complete paralysis, 
neuralgia or neuritis of any nerve.  If so, 
the examiner should specify the nerve 
involved, and express an opinion as to 
whether any partial paralysis, neuritis or 
neuralgia is mild, moderate or severe.

5.  Following completion of all indicated 
development to the extent possible, the RO 
should readjudicate the issues on appeal in 
light of all the evidence of record.  If 
any benefit sought on appeal remains 
denied, a Supplemental Statement of the 
Case should be furnished to the Veteran and 
his representative and they should be 
afforded a reasonable time for response.   

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


